Order, Supreme Court, New York County (Joan M. Kenney, J.), entered November 28, 2012, which granted plaintiff’s summary judgment motion as to liability only on its 4th, 5th, 6th, 10th, 11th and 12th causes of action against defendant Sven Christian Oehme, also known as Sven L. Oehme, and directed an assessment of damages on those causes of action, unanimously affirmed, without costs.
The motion court properly determined that defendant Oehme did not present any viable affirmative defenses as to the issue of his liability as guarantor for the obligations of the lessee, defendant Vinegar Hill Baking Company and Restaurant LLC. Contrary to Oehme’s contentions, he was not relieved of his liability under the terms of the guaranty clauses. The amount owed will be determined at inquest. Concur — Friedman, J.E, Acosta, Renwick, Manzanet-Daniels and Gische, JJ.